Matter of Gottlieb v City of New York (2015 NY Slip Op 02126)





Matter of Gottlieb v City of New York


2015 NY Slip Op 02126


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-01085
 (Index No. 2226/13)

[*1]In the Matter of Craig Gottlieb, appellant, 
vCity of New York, et al., respondents.


Craig Gottlieb, Flushing, N.Y., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Diana Lawless of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of an administrative law judge of the respondent City of New York Environmental Control Board dated October 4, 2012, sustaining a notice of violation issued by the New York City Department of Environmental Protection and imposing a civil penalty upon the petitioner in the sum of $400, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Dufficy, J.) dated September 30, 2013, which, inter alia, granted the respondents' cross motion pursuant to CPLR 3211(a)(2) and 7809(f) to dismiss the proceeding and dismissed the proceeding.
ORDERED that the order and judgment is affirmed, with costs.
In this proceeding, the petitioner sought, inter alia, to annul a determination of an administrative law judge dated October 4, 2012. Under the circumstances presented herein, we agree with the Supreme Court that the proceeding should be dismissed based on the petitioner's failure to exhaust his administrative remedies. "Failure to timely file or perfect an administrative appeal constitutes a failure to exhaust administrative remedies that precludes review pursuant to CPLR article 78" (Matter of Palm v King, 122 AD3d 1110, 1111, citing Matter of Plummer v Klepak, 48 NY2d 486, 489; see Matter of Adams v Evans, 92 AD3d 1056; see also Matter of Pitts v City of N.Y. Off. of Comptroller, 76 AD3d 633).
The petitioner's remaining contentions either are without merit or need not be reached in light of our determination.
Accordingly, we affirm the order and judgment.
MASTRO, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court